



Exhibit 10.5


TRANSITION AND CONSULTING AGREEMENT
THIS TRANSITION AND CONSULTING AGREEMENT (the “Agreement”) is made and entered
into as of June 11, 2020 (the “Effective Date”) by and between Obalon
Therapeutics, Inc. (the “Company”) and Mark Brister (“Consultant”).
RECITALS
A.    Consultant currently serves as Chief Technology Officer of the Company.
B.    Consultant intends to resign from such role, and the Company and
Consultant mutually desire to transition Consultant’s role with the Company from
that of Chief Technology Officer of the Company to that of a non-employee
consultant to the Company, effective as of a date mutually agreed upon by the
Company and Consultant, but expected to be no later than June 30, 2020 (such
mutually agreed date, the “Transition Date”).
C.    Consultant and the Company (i) agree that each of the retention agreement
by and between the Company and Consultant, dated October 10, 2016 (the
“Retention Agreement”) and the offer letter by and between the Company and
Consultant, dated June 16, 2008 (the “Offer Letter”), shall terminate, and
neither the Company nor Consultant shall have any further obligations thereunder
(except, in each case, as provided under Section 15 below) and (ii) mutually
desire that, effective as of the Transition Date, Consultant will cease to be an
employee of the Company and will thereupon become an independent contractor of
the Company performing consulting services.
D.    Consultant desires to perform such services on the terms and conditions
set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Consultant hereby agree as follows:
1.Transition of Employment. Consultant shall remain employed by the Company as
an employee at will through the Transition Date, on the same terms and
conditions in effect as of the Effective Date; provided, that, during the period
commencing on May 1, 2020 and ending on the Transition Date, Consultant shall
receive a base salary of $100,000 per annum. Consultant agrees that, prior to
the Transition Date, Consultant will continue to perform his or her duties,
responsibilities and functions to the Company as are usual and customary for
Consultant’s position, and shall not engage in any other employment, occupation,
consulting or other business activity.


2.Separation of Employment.


(a)Termination of Employment. Consultant’s last day of employment with the
Company shall be the Transition Date. Effective as of the Transition Date,
Consultant’s employment with the Company and all of its affiliates shall
terminate and Consultant shall cease to be an employee of all of the foregoing.


(b)Accrued Obligations. Upon the Transition Date, the Company will pay to
Consultant (i) all accrued salary and all accrued, unused paid time off through
the Transition Date, and (ii) any unreimbursed business expenses incurred by
Consultant, in accordance with Company policy, prior to the Transition Date
(collectively, the “Accrued Obligations”).


(c)Performance Cash Bonus. Consultant shall be eligible to earn a discretionary
cash performance bonus (the “Performance Bonus”) in an amount equal to $61,250.
The Performance Bonus shall be earned, if at all, based on the attainment of
Company and/or individual performance goals, as determined by the





--------------------------------------------------------------------------------





Compensation Committee of the Company’s Board of Directors, in its sole
discretion. Payment of the Performance Bonus, to the extent the Performance
Bonus becomes payable, will be contingent upon Consultant’s continued employment
through the Transition Date and will be subject to Consultant’s execution and
delivery of an effective release of claims in substantially the form attached
hereto as Exhibit A (the “Release”) within 21 days following the Transition
Date, and non-revocation of the Release within the prescribed time period. The
Performance Bonus (if any) shall be paid in a single lump-sum payment within 60
days after the Transition Date.


(d)Performance-based RSUs. The Company restricted stock unit award granted to
Consultant on January 24, 2020 (the “PRSUs”) has been terminated and forfeited
and Consultant shall have no further right to or interest in such award or any
shares of the Company’s common stock underlying such award.


(e)Withholdings and Other Deductions. All compensation payable to Consultant
hereunder shall be subject to such withholdings and deductions as the Company is
from time to time required to make pursuant to law, governmental regulation or
order.


(f)Warranty. Consultant acknowledges that the payments under Sections 2(c) and 3
of this Agreement constitute additional compensation to which Consultant would
not be entitled except for Consultant’s decision to sign this Agreement and to
abide by the terms of this Agreement. Consultant acknowledges that, upon receipt
of the Accrued Obligations, Consultant has received all monies and other
benefits due to Consultant as a result of Consultant’s employment with and
termination of employment from the Company. Consultant further represents that
to the best of Consultant’s knowledge Consultant has not sustained a
work-related injury or illness which Consultant has not previously reported to
the Company.


3.Consulting Services.


(a)Consulting Period. During the period commencing on the Transition Date and
ending on the date on which this Agreement and the consulting relationship
established hereby are terminated in accordance with Section 3(f) below (the
“Consulting Period”), Consultant shall provide consulting services with regard
to the business and operations of the Company, its subsidiaries and its
affiliates as reasonably requested by the Company’s Chief Executive Officer
(collectively, the “Services”). Notwithstanding the foregoing, either party
hereto may terminate the Consulting Period and Consultant’s services hereunder
at any time, for any reason or no reason.


(b)Compensation for Services. Subject to and conditioned upon Consultant’s
execution and delivery to the Company of the Release within 21 days following
the Transition Date, and non-revocation of the Release with the prescribed time
period, Consultant shall be entitled to receive the following:


(c)Consulting Fee. During the Consulting Period, the Company shall pay
Consultant a fee (the “Consulting Fee”) of $150 per hour. The Consulting Fee
shall be paid to Consultant in arrears in the calendar month following the
calendar month in which such Consulting Fee was earned. Consultant shall submit
invoices to the Company as and when requested by the Company describing in
detail the Services provided and the time expended by Consultant on such
Services each month and any expenses incurred during such period that are
reimbursable pursuant to Section 3(e) below.


(d)Equity Awards. Each outstanding Company equity award held by Consultant as of
the Transition Date other than the PRSUs (each a “Pre-Consulting Equity Award”)
shall remain outstanding and eligible to vest and, as applicable, become
exercisable during the Consulting Period (based on Consultant’s continued
provision of Services thereafter rather than continued employment), but, with
respect to any Pre-Consulting Equity Award that is a stock option, in no event
beyond the outside expiration date of such Pre-Consulting Equity Award.
Consultant acknowledges and agrees that the foregoing amendments to any Company
stock options may cause an incentive stock option to be reclassified as a
non-qualified stock option, and that Consultant, and not the Company, shall be
solely responsible for any tax consequences relating to such reclassification.


(e) Expenses. During the Consulting Period, the Company shall reimburse
Consultant





--------------------------------------------------------------------------------





for reasonable expenses in accordance with the Company’s substantiation and
reimbursement policies applicable to independent contractors, as in effect from
time to time.


(f)Termination of Consultancy. Either the Company or Consultant may terminate
the Consulting Period and Consultant’s Services hereunder at any time, for any
reason, upon written notice to the other party, provided that Consultant must
provide at least 30 days’ prior written notice to the Company prior to any such
termination for convenience. Upon a termination of the Consulting Period and the
Consultant’s Services, (i) the Company shall pay to Consultant any portion of
the Consulting Fee that has been earned but unpaid through the termination date
and (ii) any portion of Pre-Consulting Equity Awards that remain unvested as of
the termination date shall automatically terminate and be forfeited as of such
date. In addition, if the Consulting Period and the Consultant’s Services
hereunder are terminated, Consultant immediately shall forfeit all Consulting
Fees payable with respect to periods of service following the termination date.


(g)Return of Property. Upon the termination of the Consulting Period and
Consultant’s Services hereunder for any reason, Consultant agrees to return to
the Company all documents of the Company and its affiliates (and all copies
thereof) and all other Company or Company affiliate property that Consultant has
in his or her possession, custody or control. Such property includes, without
limitation: (i) any materials of any kind that Consultant knows contain or
embody any proprietary or confidential information of the Company or an
affiliate of the Company (and all reproductions thereof), (ii) computers
(including, but not limited to, laptop computers, desktop computers and similar
devices) and other portable electronic devices (including, but not limited to,
tablet computers), cellular phones/smartphones, credit cards, phone cards, entry
cards, identification badges and keys (and any related or relevant passwords),
and (iii) any correspondence, drawings, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents, or any other documents
concerning the customers, business plans, marketing strategies, products and/or
processes of the Company or any of its affiliates and any information received
from the Company or any of its affiliates regarding third parties.


(h)Exclusivity of Benefits. Except as expressly provided in this Agreement, the
Company shall have no further obligations to Consultant upon termination of the
Consulting Period and Consultant’s Services hereunder.


4.Cooperation. In addition to the Services (and without further compensation),
Consultant agrees that, following the Transition Date, Consultant will use
commercially reasonable efforts to cooperate with the Company, to the extent
reasonably requested by the Company, to consult, advise and provide relevant
input with respect to any internal investigation or administrative, regulatory
or judicial proceeding involving matters that were within the scope of
Consultant’s duties and responsibilities to the Company and its affiliates
during employment with the Company. Any time spent by Consultant pursuant to
this Section 4 will be compensated by the Company at an hourly rate of $150. Any
such compensation shall be paid monthly in arrears, no later than the 15th day
of the calendar month following the calendar month in which such compensation
was earned. Consultant shall submit invoices to the Company as and when
requested by the Company describing in detail the services provided pursuant to
this Section 4 and the time expended by Consultant on such services each month.


5.Covenants.
(a)Notwithstanding anything in this Agreement to the contrary, the parties
acknowledge and agree that Consultant previously made certain representations
with respect to confidential information and dispute resolution (as set forth in
Section[s] 12 and 14 of the Offer Letter), with respect to cooperation and
non-disparagement (as set forth in Section 6(b) of the Retention Agreement), and
with respect to proprietary information, inventions, non-solicitation and
confidential information (as set forth in Sections 2, 4, 7 and 8 of the Employee
Proprietary Information , Inventions and Confidentiality Agreement by and
between the Company and Consultant, dated July 11, 2008 (the “Confidentiality
Agreement”)), and Consultant hereby acknowledges and agrees that such provisions
shall remain in full force and effect in accordance with their terms and that
Consultant shall be bound by their terms. In addition, the Company acknowledges
and agrees that that certain Indemnity Agreement by and between the Company and
Consultant shall remain in full force and effect in accordance with its terms
and that the Company shall be bound by its terms.







--------------------------------------------------------------------------------





(b)During the Consulting Period, Consultant may consult or become an employee of
other businesses, but shall not be engaged in any other business activity which
would be directly competitive with the business of the Company (a “Restricted
Business”).  The foregoing restrictions shall not be construed as preventing
Consultant from making passive investments in other businesses or enterprises;
provided, however, that such other investments will not require services on the
part of Consultant which would in any manner impair the performance of his
duties under this Agreement, and provided further that such other businesses or
enterprises are not engaged in any business competitive to the business of the
Company; provided that nothing herein shall prevent Consultant from owning up to
3 percent of the capital stock of a publicly held entity carrying on a
Restricted Business so long as the Consultant does not actively participate in
the control of such Restricted Business.


6.Non-Disparagement. During the Consulting Period, Consultant agrees not to
disparage the Company, any affiliate of the Company and/or any officers,
directors, employees, shareholders and/or agents of the Company or any affiliate
of the Company in any manner intended or reasonably likely to be harmful to them
or their business, business reputation or personal reputation. During the
Consulting Period, the Company agrees to instruct its directors and executive
officers not to disparage Consultant in any manner intended or reasonably likely
to be harmful to him or his business, business reputation or personal
reputation.


7.Exceptions. Notwithstanding anything in this Agreement to the contrary,
nothing contained in this Agreement shall prohibit Consultant (or Consultant’s
attorney) from (a) filing a charge with, reporting possible violations of
federal law or regulation to, participating in any investigation by, or
cooperating with the U.S. Securities and Exchange Commission, the Financial
Industry Regulatory Authority, the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the U.S. Commodity Futures Trading Commission, the U.S.
Department of Justice or any other securities regulatory agency, self-regulatory
authority or federal, state or local regulatory authority (collectively,
“Government Agencies”), or making other disclosures that are protected under the
whistleblower provisions of applicable law or regulation, (b) communicating
directly with, cooperating with, or providing information (including trade
secrets) in confidence to any Government Agencies for the purpose of reporting
or investigating a suspected violation of law, or from providing such
information to Consultant’s attorney or in a sealed complaint or other document
filed in a lawsuit or other governmental proceeding, and/or (c) receiving an
award for information provided to any Government Agency. Pursuant to 18 USC
Section 1833(b), Consultant will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Further, nothing in this Agreement is intended to or shall preclude
Consultant from providing truthful testimony in response to a valid subpoena,
court order, regulatory request or other judicial, administrative or legal
process or otherwise as required by law. If Consultant is required to provide
testimony, then unless otherwise directed or requested by a Governmental Agency
or law enforcement, Consultant shall notify the Company in writing as promptly
as practicable after receiving any such request of the anticipated testimony and
at least ten days prior to providing such testimony (or, if such notice is not
possible under the circumstances, with as much prior notice as is possible) to
afford the Company a reasonable opportunity to challenge the subpoena, court
order or similar legal process.


8.Representations.


(a)    Consultant represents and warrants that Consultant has no outstanding
agreement, relationship or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude Consultant from performing
hereunder or complying with the provisions hereof, and further agrees that
Consultant will not enter into any such conflicting agreement or relationship
during the Consulting Period. Consultant agrees to comply with any insider
trading policy, ethics policy and business conduct policy of the Company during
the term of this Agreement. Consultant agrees to not use information received by
Consultant during the term of this Agreement for personal gain or take advantage
of any business opportunities that arise as a result of this Agreement that
might be of interest to the Company. Consultant agrees that if Consultant makes
any “reportable transactions” under Section 16 of the Exchange Act of 1934, as
amended, Consultant shall immediately notify the Company of such transactions.





--------------------------------------------------------------------------------





(b)    Consultant hereby acknowledges (i) that Consultant has consulted with or
has had the opportunity to consult with independent counsel of Consultant’s own
choice concerning this Agreement, and has been advised to do so by the Company,
and (ii) that Consultant has read and understands this Agreement, is fully aware
of its legal effect, and has entered into it freely based on Consultant’s own
judgment.
(c)    Consultant acknowledges and agrees that (i) none of the foregoing,
including the change to Consultant’s annual base salary, Consultant’s
termination of employment and/or transition to a consultant of the Company shall
constitute an event(s) giving rise to Good Reason for purposes of the Retention
Agreement, and (ii) each of the Retention Agreement and the Offer Letter
automatically shall terminate as of the Transition Date (subject to the survival
of Section 6(b) of the Retention Agreement and Sections 12 and 14 of the Offer
Letter).
9.Independent Contractor. Consultant expressly acknowledges and agrees that, as
of the Transition Date, Consultant is solely an independent contractor and shall
not be construed to be an employee of the Company in any matter under any
circumstances or for any purposes whatsoever. Except as expressly contemplated
by this Agreement, the Company shall not be obligated to (a) pay on the account
of Consultant any unemployment tax or other taxes required under the law to be
paid with respect to employees, (b) withhold any monies from the fees of
Consultant for income tax purposes or (c) provide Consultant with any benefits,
including without limitation health, welfare, pension, retirement, or any kind
of insurance benefits, including workers’ compensation insurance.
Notwithstanding the foregoing, any amounts payable to Consultant in respect of
his service as an employee of the Company prior to the Transition Date shall be
subject to withholding in accordance with applicable law. Consultant
acknowledges and agrees that Consultant is obligated to report as income all
compensation received by Consultant pursuant to this Agreement with respect to
the Services, and to pay any applicable income, self-employment and other taxes
thereon. Consultant and the Company hereby acknowledge and agree that this
Agreement does not impose any obligation on the Company to offer employment to
Consultant at any time.


10.Assignment. This Agreement and the rights and duties hereunder are personal
to Consultant and shall not be assigned, delegated, transferred, pledged or sold
by Consultant without the prior written consent of the Company. Consultant
hereby acknowledges and agrees that the Company may assign, delegate, transfer,
pledge or sell this Agreement and the rights and duties hereunder (a) to an
affiliate of the Company or (b) to any third party or successor (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) that acquires all or substantially all of the assets of the
Company or that is the surviving or acquiring corporation in connection with a
merger, consolidation or other acquisition involving the Company. This Agreement
shall inure to the benefit of and be enforceable by the parties hereto, and
their respective heirs, personal representatives, successors and assigns.


11.Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


If to Consultant: at Consultant’s most recent address on the records of the
Company.
If to the Company: at the Company’s corporate headquarters and directed to the
attention of its Secretary.
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
12.Section 409A. To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Internal Revenue Code and Department of
Treasury regulations and other interpretive guidance issued thereunder (“Section
409A”). Notwithstanding any provision of this Agreement to the contrary, if the
Company determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A, the Company shall work in good faith
with Consultant to adopt such amendments to this Agreement or adopt other
policies and procedures (including amendments, policies and





--------------------------------------------------------------------------------





procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to avoid the imposition of taxes under
Section 409A, including without limitation, actions intended to (a) exempt the
compensation and benefits payable under this Agreement from Section 409A, and/or
(b) comply with the requirements of Section 409A; provided, however, that this
Section 12 shall not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so. Any right to a series of
installment payments pursuant to this Agreement is to be treated as a right to a
series of separate payments. To the extent required under Section 409A, any
payment or benefit required to be paid upon the termination of Consultant’s
Services (or any other similar term or phrase) shall be made only upon
Consultant’s “separation from service” with the Company within the meaning of
Section 409A (“Separation from Service”). Notwithstanding anything to the
contrary in this Agreement, no compensation or benefits shall be paid to
Consultant during the six-month period following Consultant’s Separation from
Service if the Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such six-month period (or such earlier date upon which such amount can be
paid under Section 409A without resulting in a prohibited distribution,
including as a result of Consultant’s death), the Company shall pay Consultant a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Consultant during such period (without interest). To the extent
permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed “nonqualified deferred compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A.


13.Survival. Section 3(f) (Termination of Consultancy), Section 4 (Cooperation),
Section 5 (Covenants), Section 6 (Non-Disparagement), Section 7 (Exceptions),
and Section 9 (Independent Contractor) hereof shall survive any termination of
this Agreement and shall continue in effect.


14.Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
interpreted under the laws of the State of California, without regard to
conflict of law principles.


15.Entire Agreement; Counterparts. Effective as of the Transition Date, this
Agreement, together with the Release and Confidentiality Agreement, Section 6(b)
of the Retention Agreement and Sections 12 and 14 of the Offer Letter,
constitute the complete and final agreement of the parties and supersede any
prior agreements between them, whether written or oral, with respect to the
subject matter hereof. No waiver, alteration, or modification of any of the
provisions of this Agreement shall be binding unless in writing and signed by
duly authorized representatives of the parties hereto. This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement.


16.Severability. The invalidity or unenforceability of any provision of this
Agreement, or any terms thereof, shall not affect the validity of this Agreement
as a whole, which shall at all times remain in full force and effect.


17.Dispute Resolution. To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Consultant and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Diego County, and conducted by Judicial Arbitration & Mediation Services, Inc.
(“JAMS”) under its then-existing employment rules and procedures, which are
available at http://www.jamsadr.com/rules-employment-arbitration/, and the
Company will provide a copy upon Consultant’s request, as the exclusive remedy
for resolving any and all such disputes. Nothing in this section, however, is
intended to prevent either party from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. Each
party to an arbitration or litigation hereunder shall be responsible for the
payment of its own attorneys’ fees.





--------------------------------------------------------------------------------





CONSULTANT AND THE COMPANY UNDERSTAND THAT BY AGREEING TO ARBITRATE ANY
ARBITRATION CLAIM, THEY WILL NOT HAVE THE RIGHT TO HAVE ANY ARBITRATION CLAIM
DECIDED BY A JURY OR A COURT, BUT SHALL INSTEAD HAVE ANY ARBITRATION CLAIM
DECIDED THROUGH ARBITRATION. CONSULTANT AND THE COMPANY WAIVE ANY CONSTITUTIONAL
OR OTHER RIGHT TO BRING CLAIMS COVERED BY THIS AGREEMENT OTHER THAN IN THEIR
INDIVIDUAL CAPACITIES. EXCEPT AS MAY BE PROHIBITED BY LAW, THIS WAIVER INCLUDES
THE ABILITY TO ASSERT CLAIMS AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
CLASS OR REPRESENTATIVE PROCEEDING.






[Signature Page Follows]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Consultant has hereunto set Consultant’s hand, and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.








Obalon Therapeutics, Inc.,
a Delaware corporation






By:        
Name: Andrew Rasdal
Title: Executive Chairman








“Consultant”






_____________________________________
Mark Brister





























--------------------------------------------------------------------------------









EXHIBIT A


GENERAL RELEASE OF ALL CLAIMS AND COVENANT NOT TO SUE
This General Release of All Claims and Covenant Not to Sue (the “Release”) is
entered into between Mark Brister (“Consultant”) and Obalon Therapeutics, Inc.
(the “Company”) (collectively, “the parties”).
WHEREAS, on June 11, 2020, Consultant and the Company entered into a Transition
and Consulting Agreement (the “Consulting Agreement,” to which this Release is
attached as Exhibit A); and
WHEREAS, this agreement serves as the Release, pursuant to the Consulting
Agreement.
NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Consultant and the Company hereby enter into this
Release.
1.Consideration: In exchange for Consultant’s agreement to this Release and his
or her other promises in the Consulting Agreement and herein, and pursuant to
the Consulting Agreement, the Company agrees to provide Consultant with the
consideration set forth in Sections 2(c) and 3 of the Consulting Agreement. By
signing below, Consultant acknowledges that he or she is receiving the
consideration in exchange for waiving his or her rights to claims referred to in
this Release.
2.General Release and Waiver of Claims:
a.To the fullest extent permitted by law, Consultant hereby releases and waives
any other claims he or she may have against the Company and its owners, agents,
officers, shareholders, employees, directors, attorneys, subscribers,
subsidiaries, affiliates, successors and assigns (collectively “Releasees”),
whether known or not known, fixed or contingent (hereinafter called “Claims”),
which Consultant now has or may hereafter have against the Releasees, or any of
them, by reason of any matter, cause, or thing whatsoever from the beginning of
time to the date hereof.  The Claims released herein include, without limiting
the generality of the foregoing, any Claims in any way arising out of, based
upon, or related to the employment or termination of employment of the
Consultant by the Releasees, or any of them; fraud; breach of contract; breach
of implied covenant of good faith and fair dealing; inducement of breach;
interference with contract; wrongful or unlawful discharge or demotion;
violation of public policy; sexual or any other type of assault and battery;
invasion of privacy; intentional or negligent infliction of emotional distress;
intentional or negligent misrepresentation; conspiracy; failure to pay wages,
benefits, vacation pay, severance pay, commissions, equity, attorneys’ fees, or
other compensation of any sort; failure to accommodate disability, including
pregnancy; discrimination or harassment on the basis of pregnancy, race, color,
sex, gender, national origin, ancestry, religion, disability, handicap, medical
condition, marital status, sexual orientation or any other protected category;
any Claim under the Age Discrimination in Employment Act, as amended, 29 U.S.C.
§ 621 et seq.; the Older Workers Protection Benefit Act of 1990; Title VII of
the Civil Rights Act of 1964, as amended, by the Civil Rights Act of 1991, 42
U.S.C. § 2000 et seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993,
29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq.; the False Claims Act, 31 U.S.C. § 3729 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act (“WARN”), as amended, 29 U.S.C. §
2101 et seq.; the Fair Labor Standards Act, 29 U.S.C. § 215 et seq.; the
California Fair Employment and Housing Act, as amended, Cal. Lab. Code § 12940
et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),1199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; the California WARN Act, Cal. Lab. Code §
1400 et seq.; the California False Claims Act, Cal. Gov’t Code § 12650 et seq.;
the California Corporate Criminal Liability Act, Cal. Penal Code § 387; the
California Labor Code; and any federal, state or local laws of similar effect.
b.CONSULTANT ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED BY LEGAL COUNSEL AND
IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER





--------------------------------------------------------------------------------





FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER WOULD
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED
PARTY.”
CONSULTANT, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE OR SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
c.Consultant and the Company do not intend to release Claims that Consultant may
not release as a matter of law, including but not limited to (i) the Company’s
obligations to provide payments or benefits under Sections 2(c) and 3 of the
Consulting Agreement, (ii) accrued or vested benefits Consultant may have, if
any, as of the date hereof under any applicable plan, policy, practice, program,
contract or agreement with the Company, (iii) indemnification pursuant to an
agreement with the Company or the Articles or Bylaws of the Company, as
applicable, or applicable law, (iv) Claims for workers’ compensation or
unemployment benefits, (v) Claims of discrimination, harassment or retaliation
brought to the attention of the Equal Employment Opportunity or California
Department of Fair Employment and Housing; provided, however, that Consultant
does release Consultant’s right to secure damages for any alleged
discriminatory, harassing or retaliatory treatment, (vi) any right to
communicate directly with, cooperate with, or provide information to, any
federal, state or local government regulator or (vii) any other rights that may
not be waived by an employee under applicable law. To the fullest extent
permitted by law, any dispute regarding the scope of this Release shall be
determined by an arbitrator under the procedures set forth in the Dispute
Resolution section set forth in the Consulting Agreement.
d.Consultant represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which he or she may have against
Releasees, or any of them, and Consultant agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against Consultant under this indemnity.
e.Consultant further understands and agrees that neither the payment of any sum
of money nor the execution of this Release shall constitute or be construed as
an admission of any liability whatsoever by Consultant or the Releasees, or any
of them, who have consistently taken the position that they have no liability
whatsoever to the Company or the Releasees, or any of them, or to Consultant, as
applicable.
3.Covenant Not to Sue:
a.Consultant agrees that if he or she hereafter commences any suit arising out
of, based upon, or relating to any of the Claims released hereunder or in any
manner asserts against Releasees, or any of them, any of the Claims released
hereunder, then Consultant agrees to pay to Releasees, and each of them, in
addition to any other damages caused to Releasees thereby, all attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim.
b.Nothing in this paragraph shall prohibit Consultant from filing a charge or
complaint with a government agency where, as a matter of law, the parties may
not restrict his or her right to file such administrative complaints. However,
Consultant understands and agrees that, by entering into this Release, he or she
is releasing any and all individual Claims for relief, and that any and all
subsequent disputes between Consultant and the Company shall be resolved through
arbitration as provided in the Consulting Agreement.
c.Nothing in this Release shall prohibit or impair Consultant or the Company
from complying with all applicable laws, nor shall this Release be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.
4.Review of Release: Consultant, in consideration of the payments provided to
Consultant as described in the Consulting Agreement, agrees and acknowledges
that this Release constitutes a knowing and voluntary waiver and release of all
Claims Consultant has or may have against the Company and/or any of the
Releasees as set forth herein, including, but not limited to, all Claims arising
under the Older Workers Benefit Protection Act and the Age Discrimination in
Employment Act. In accordance with the Older Workers Benefit Protection Act,
Consultant is hereby advised as follows:





--------------------------------------------------------------------------------





a.Consultant has read the terms of this Release, and understands its terms and
effects, including the fact that Consultant agreed to release and forever
discharge the Company and each of the Releasees, from any Claims released in
this Release;
b.Consultant understands that, by entering into this Release, Consultant does
not waive any Claims that may arise after the date of Consultant’s execution of
this Release, including without limitation any rights or Claims that Consultant
may have to secure enforcement of the terms and conditions of this Release or
the Consulting Agreement;
c.Consultant has signed this Release voluntarily and knowingly in exchange for
the consideration described in this Release, which Consultant acknowledges is
adequate and satisfactory to Consultant and which Consultant acknowledges is in
addition to any other benefits to which Consultant is otherwise entitled;
d.The Company advises Consultant to consult with an attorney prior to executing
this Release;
e.Consultant has been given 21 days in which to review and consider this
Release. To the extent that Consultant chooses to sign this Release prior to the
expiration of such period, Consultant acknowledges that Consultant has done so
voluntarily, had sufficient time to consider the Release, to consult with
counsel and that Consultant does not desire additional time and hereby waives
the remainder of the 21-day period; and
f.Consultant may revoke this Release within seven days from the date Consultant
signs this Release and this Release will become effective upon the expiration of
that revocation period, and that the consideration to be provided to him or her
pursuant to Sections 2(c) and 3 of the Consulting Agreement will be provided
only at the end of that seven-day revocation period. If Consultant revokes this
Release during such seven-day period, this Release will be null and void and of
no force or effect on either the Company or Consultant and Consultant will not
be entitled to any of the payments or benefits which are expressly conditioned
upon the execution and non-revocation of this Release. Any revocation must be in
writing and sent to [name, title], via electronic mail at [email address] on or
before 5:00 p.m. Pacific time on the seventh day after this Release is executed
by Consultant.
Dated:


Name: Andrew Rasdal
Title: Executive Chairman
For the company
 
 
Dated:
Name: Mark Brister







B-0
















|US-DOCS\115917442.2||







